     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 1 of 38



1                      IN THE UNITED STATES DISTRICT COURT

2                           FOR THE DISTRICT OF ARIZONA

3      Jane Doe #1; Jane Doe #2; Norlan Flores  )
       on behalf of themselves and all others   )
4      similarly situated,                      )
                                                )
5                Plaintiffs,                    )
                                                )           CV-15-0250-DCB
6           vs.                                 )
                                                )           Tucson, Arizona
7      Chad Wolf, Acting Secretary of           )           January 17, 2020
       Homeland Security; Mark A. Morgan,       )           1:16 p.m.
8      Acting Commissioner, U.S. Customs and    )
       Border Protection; Carla L. Provost,     )
9      Chief of United States Border Patrol,    )
       in her official capacity; Roy D.         )
10     Villareal, Chief Patrol Agent-Tucson     )
       Sector, in his official capacity,        )
11                                              )
                 Defendants.                    )
12     _________________________________________)

13

14                     REPORTER'S TRANSCRIPT OF PROCEEDINGS

15                              BENCH TRIAL DAY FIVE

16                    BEFORE: THE HONORABLE DAVID C. BURY
                       UNITED STATES SENIOR DISTRICT JUDGE
17

18

19

20

21     Cheryl L. Cummings, RDR-CRR-RMR-CRC-CRI
       Official Court Reporter
22     Evo A. DeConcini U.S. Courthouse
       405 West Congress, Suite 1500
23     Tucson, Arizona 85701
       (520)205-4290
24
       Proceedings Reported by Stenographic Court Reporter
25     Transcript Prepared by Computer-Aided Transcription
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 2 of 38
                                                                       2



1      APPEARANCES

2      For the Plaintiffs:
            Morrison & Foerster, LLP
3           By: JACK W. LONDEN, ESQ.
            425 Market Street, 32nd Floor
4           San Francisco, California 95105

5            Morrison & Foerster, LLP
             By: COLETTE R. MAYER, ESQ.
6            755 Page Mill Road
             Palo Alto, California 94304
7
             Morrison & Foerster LLP - Tokyo Japan
8            By: PIETER S. DeGANON,ESQ.
             Shin-Marunouchi Bldg.
9            5-1 Marunouchi 1-Chome, 29th Fl.
             Tokyo, Japan
10
       For the Defendants:
11          United States Department of Justice
            By: SARAH B. FABIAN, ESQ.
12          By: CHRISTINA PARASCANDOLA, ESQ.
            P.O. Box 868 Ben Franklin Station
13          Washington, D.C., 20044

14           United States Department of Justice
             By: WILLIAM C. SILVIS
15           Civil Division Office of Immigration Litigation
             450 5th St NW
16           Washington, D.C., 20001

17

18

19

20

21

22

23

24

25
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 3 of 38
                                                                             3



1                                 EXAMINATION INDEX

2      WITNESSES CALLED ON BEHALF OF THE DEFENSE

3      DIANE SKIPWORTH

4             DIRECT BY MS. PARASCANDOLA                                 4
              CROSS BY MS. REINER MAYER                                 24
5

6

7                                   EXHIBIT INDEX

8
                                                                       ADM
9       862                                                             10

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 4 of 38
       SESSION 2        SKIPWORTH - DIRECT                                 4



1                                P R O C E E D I N G S

2            (Proceedings commenced at 1:16 p.m., as follows:)

3                   THE COURT:   All right, Counsel.      Go ahead.

4                   MS.   PARASCANDOLA:   Ms. Kershaw, would you please

5      show us joint Exhibit 844?

6                   Thank you.

7              DIANE SKIPWORTH, DEFENSE WITNESS, PREVIOUSLY SWORN

8                          DIRECT EXAMINATION (Continued)

9      BY MS. PARASCANDOLA:

10     Q.    So, Ms. Skipworth, do you recognize this document?

11     A.    Yes.    It looks like a memo regarding a compliance

12     evaluation for the Nogales facility.

13     Q.    And what -- on what date was the facility compliance

14     evaluation completed?

15     A.    It states November 7th, 2019.

16     Q.    Okay.    And so, would you please look down to the last

17     paragraph of the page.       This is page 2 of joint Exhibit 844.

18           And a couple of sentences in, it says that the lead

19     evaluator noted three record documentation discrepancies in 2

20     of the 30 e3DM events sampled.        The three findings were of

21     snack times which exceeded the interval standard of every

22     four hours.

23           Do you see where I read that?

24     A.    Yes.

25     Q.    Okay.    So would that be a reason to do some follow up or
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 5 of 38
       SESSION 2        SKIPWORTH - DIRECT                                   5



1      corrective actions?

2      A.    Yes.

3      Q.    And in your experience, is it -- would it be reasonable

4      to expect perfection?

5      A.    No.     This has to do with entering snack times into the

6      detention module.      I would say it doesn't necessarily mean

7      that the individuals did not receive snacks.          It wasn't

8      entered into the e3DM; hopefully, they did receive the snacks.

9      The individuals, it's my understanding, can also ask for

10     snacks at other times besides the snack times.           And in the

11     testimony yesterday, it was also stated that in instances like

12     this they can follow up with the video recordings, and go back

13     and check to see if the individuals did, in fact, get their

14     snacks or meals if it were a meal.

15     Q.    And yesterday I believe that Mr. Alexander testified that

16     he will -- when he makes a note of discrepancies like this, he

17     brings it with him on his subsequent compliance evaluations

18     and then looks to see that any problems like this have been

19     fixed.      Did I remember that correctly?

20     A.    Yeah.    That's -- yes.    That's what he said, was that

21     he -- he takes the previous compliance evaluation with him on

22     subsequent inspections and checks not only for new

23     discrepancies, but he also follows up with previous

24     discrepancies.

25     Q.    Is this a recommended practice?
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 6 of 38
       SESSION 2        SKIPWORTH - DIRECT                                6



1      A.    Yeah.    It's definitely a recommended best practice.

2                   MS. PARASCANDOLA:    Ms. Kershaw, you may remove that

3      exhibit from the screen.

4      BY MS. PARASCANDOLA:

5      Q.    So do the Tucson Sector stations have showers?

6      A.    Some of them have showers.       And it's my understanding

7      that showers -- when I was -- when I did my inspections in

8      2017, showers were being added to several of the stations.         I

9      believe that that has been completed at this point.

10     Q.    So where there is no shower, is a paper shower or body

11     wipe sufficient to clean oneself in your opinion?

12     A.    Yes.

13     Q.    And during your on-site inspections, did you look to see

14     whether the people in custody had access to soap in the hold

15     rooms where the sinks or faucets were?

16     A.    During my inspections, I did check all of the soap

17     dispensers to see if they contained soap by going around to

18     each soap dispenser and checking it.         And the soap dispensers

19     I checked did contain soap.

20     Q.    And did you find that this was an acceptable practice to

21     keep soap and make sure that that -- or, that there are

22     systems in place to make sure that was always provided to

23     people in custody?

24     A.    It is my understanding that the janitorial contractor

25     refills the soap dispensers.
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 7 of 38
       SESSION 2        SKIPWORTH - DIRECT                                  7



1      Q.    So is it your understanding with the paper showers, just

2      going back to that, that if a person would like an additional

3      paper shower or body wipe, that they can ask for one?

4      A.    Yes.   That's my understanding.

5      Q.    And it's one thing for the agents to say that, you know,

6      someone in custody could always ask for another body wipe or

7      soap or shampoo.     But if people don't know about it, they

8      don't know that they can ask for it or they might not feel

9      comfortable asking for it; correct?

10     A.    That's correct.

11     Q.    So how would Tucson Sector overcome that?

12     A.    Tucson Sector has implemented signage.         One of the -- one

13     of the practices that I did observe was that they put up large

14     poster-size signs that said, you know, if you need additional

15     food or hygiene supplies, you can ask for them.           The sign was

16     in Spanish and it actually had pictures of various items, you

17     know; and related to diapers, wipes, various food items.           So I

18     think that was -- I was told that was in -- you know, to help

19     the individuals know that, you know, you can ask for these

20     things in addition.      And would also be a good visual to -- you

21     know, it had a large picture of the items, so someone could

22     even possibly point to it if they needed to.

23     Q.    And would this be -- is this an accepted practice?

24     A.    I mean, I think it's a good practice.         I think that these

25     are not normal circumstances, so I don't know that -- I
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 8 of 38
       SESSION 2        SKIPWORTH - DIRECT                                8



1      haven't encountered this, you know, anywhere else, but I think

2      that that is a very good practice on their part.

3      Q.    And, Ms. Skipworth, in your opinion are the people in

4      custody provided adequate drinking water?

5      A.    Yes, they are.

6      Q.    And how are they provided the water?

7      A.    Well, there's -- I observed two different sources of

8      water.      They either -- well, for the most part, two sources.

9      Actually, three different sources.

10           So there was the bubblers in the holding cells,

11     five-gallon water containers, Igloo-style water containers, if

12     you will.     And then, in some instances, I have seen

13     individuals with bottled water.        And they also do provide

14     bottled water for them to -- individuals that need to prepare

15     infant formula from the packets for their babies.           They

16     provide bottled water for that purpose, which you would need

17     to provide bottled water for preparation of infant formula.

18     Q.    Ms. Skipworth, do the Tucson Sector stations have a food

19     preparation area that has equipment to actually cook food,

20     like an industrial range and an oven and a dishwasher and

21     those types of kitchen equipment that you would see in,

22     perhaps, like a jail that you would supervise?

23     A.    No.    The Border Patrol stations do not have kitchen

24     facilities.

25     Q.    What kind of equipment do they have for preparing food?
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 9 of 38
       SESSION 2        SKIPWORTH - DIRECT                                    9



1      A.    What I observed in the stations was burrito -- well,

2      institutional food warmers.       They have freezers.      They have

3      equipment that they specifically brought in for the

4      preparation of what they are -- what they are doing, and it's

5      appropriate for what they do.

6      Q.    And do you remember what, generally, Tucson Sector

7      provides for people in custody to eat?

8      A.    Yes, I do.    They provide -- well, it's changed.         I

9      mean -- I mean, well, let me -- let me rephrase that.

10           So they provide burritos, they provide crackers, and

11     juice as a starting point.       And then -- as I started in 2015.

12     When I came back for the second inspections in 2017, they had

13     added additional items.      And then in 2019, they had added even

14     more items.    And then I'm aware that they just implemented a

15     new contract with the new fiscal year for even more items,

16     food items.

17     Q.    And is it your opinion that in 2017, the food that Tucson

18     Sector was providing people in custody was nutritionally

19     adequate?

20     A.    The food -- the food is nutritionally adequate for -- for

21     generally healthy people, yes.

22     Q.    And would it be fair to say that it's unlikely that a

23     healthy person in custody would suffer any long-term

24     deficiencies based on a one- to three-day stay in a hold room?

25     A.    That is correct.
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 10 of 38
       SESSION 2         SKIPWORTH - DIRECT                                 10



1                   MS. PARASCANDOLA:     Ms. Kershaw, would you please

2      pull up joint Exhibit 862?

3      BY MS. PARASCANDOLA:

4      Q.    And, Ms. Skipworth, if you could look at this and tell me

5      if you recognize what it is.

6      A.    Yes.    It is the food contract for the new fiscal year for

7      the -- for the stations.

8      Q.    Can you tell me when it was signed?

9      A.    It says date signed, 8-27 of 2019.

10                  MS.   PARASCANDOLA:    And defendants wish to offer

11     this, to have this admitted into evidence.

12                  MS. REINER MAYER:     No objection.

13                  THE COURT:   It's admitted.

14           (Exhibit 862 entered into evidence.)

15                  MS. PARASCANDOLA:     Ms. Kershaw, would you please

16     scroll down to page 5?

17     BY MS. PARASCANDOLA:

18     Q.    So yesterday Agent Davison testified that under this new

19     food services contract, Tucson Sector now offers additional

20     items including egg burritos, skim milk, fruit cups, raisins

21     and other things.      Does this confirm your opinion that Tucson

22     Sector is providing nutritionally adequate food?

23     A.    Yes.    I mean, I think that this is -- it confirms my

24     opinion and it's an improvement.         You know, what they've been

25     providing is nutritionally adequate, but it's not ideal.           And
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 11 of 38
       SESSION 2         SKIPWORTH - DIRECT                                        11



1      even by my conversations with them, a burrito and a package of

2      crackers and a juice is by no means an ideal meal.               But with

3      the implementation of additional food items, more variety and

4      the ad hoc things that I referenced a minute ago, and that's

5      what I was talking about when I said I had seen additional

6      things, those additional things really helped form my opinion

7      especially when it comes to baby food and toddler food.

8            And before this contract even, they had implemented shelf

9      stable milk, more variety of snacks particularly for children.

10     Those things are extremely important.         And now to have those

11     on not just an ad hoc basis, but to have those on a

12     contractual basis even shores that up further.

13     Q.    And if someone in custody would like some more to eat,

14     can they always ask for additional food?

15     A.    Yes.   That's my understanding.

16     Q.    Did you inspect the food storage areas at the stations?

17     A.    Yes, I did.

18     Q.    And did you find that the conditions there were adequate

19     for food storage?

20     A.    Yes, I found the food storage areas to be clean and

21     sanitary.    I found frozen items and things under temperature

22     control to be within acceptable standards for those items.

23     Q.    And so just breaking it down into nonperishables and

24     perishable items, what assured you that the nonperishables

25     were being -- or, stored in an acceptable way to you?
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 12 of 38
       SESSION 2         SKIPWORTH - DIRECT                                   12



1      A.    Well, as I talked about earlier, they were labeling

2      things with dates, rotating stock based on those dates.

3      Things were in a clean, very organized manner in general, yes.

4      Q.    And tell us about the frozen items.         What did you do to

5      inspect and to, you know, determine whether they were being

6      stored in a way that would meet, you know, a dietitian's

7      standards?

8      A.    Frozen items, I checked the temperatures with the

9      thermometer.     Everything, you know -- and frozen items are a

10     little easier.     Frozen items have to be frozen to the touch.

11     Things were frozen.      I observed, looked at their written

12     processes for rotation of foods.         Observed that.     They had

13     logs regarding the inventory and logs regarding how they

14     rotate the foods.      I looked at all of that.       I found all of

15     that to meet appropriate standards and all of that was --

16     appeared fine and appropriate to me.

17     Q.    So turning to the mylar blankets, is it your opinion that

18     the mylar blankets are adequate for warmth in the hold rooms?

19     A.    Yes.   Mylar blankets, when an individual wraps a mylar

20     blanket around themselves, it traps in the warmth of the body

21     and it deflects air currents away from the body.

22     Q.    And is there any reason why a mylar blanket would be

23     suitable in this environment?

24     A.    Mylar blankets in this environment are suitable from a

25     sanitation point of view.       There's been discussion about their
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 13 of 38
       SESSION 2         SKIPWORTH - DIRECT                              13



1      inability to find someone to process and do their laundry.

2      And so given the fact that they can't find anyone to

3      process -- when I say "process," wash and -- you know, take

4      and wash and dry and return or have an on-site laundry, then

5      the mylar blanket is a -- is a sanitary, suitable, appropriate

6      alternative to a cloth blanket.

7      Q.    Does each person receive a new mylar blanket or do they

8      reuse them in the Tucson Sector stations?

9      A.    To the best of my knowledge, everyone receives a new

10     blanket.     There is no sharing or -- no re -- I shouldn't say

11     there's -- you know, there should not be sharing and there is

12     no reuse.    From what I saw, once the blankets are used, they

13     are discarded.

14     Q.    And that would also make it something more sanitary;

15     right?

16     A.    Oh, absolutely.     Yeah, they should not be reused.

17     Q.    And is it your understanding that anyone who received a

18     mylar blanket but would like another one can request one if

19     necessary?

20     A.    Yes.

21     Q.    And is it your understanding that everyone receives a

22     mylar blanket when they arrive and therefore there's no need

23     to share?

24     A.    Yes.

25     Q.    But wouldn't a cloth blanket be preferable, I mean, for
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 14 of 38
       SESSION 2         SKIPWORTH - DIRECT                              14



1      warmth and for sanitary reasons?

2      A.    Well, I mean, I think a cloth blanket would be preferable

3      to the individuals for comfort.        And I think if cloth blankets

4      are -- you know, if there was a means to properly launder

5      them.    But absent the means to properly launder them, then the

6      mylar blankets are probably the best alternative.

7      Q.    So, I mean, based on the circumstances, a mylar blanket

8      is an appropriate alternative to cloth blankets; correct?

9      A.    Yes.

10     Q.    Okay.   So turning to hold room temperature and speaking

11     of warmth, during your 2019 visits did you take temperature

12     readings in the hold rooms that you inspected?

13     A.    Yes, I did.

14     Q.    Could you summarize your findings regarding the hold room

15     temperatures?

16     A.    During 2019, I measured temperatures on average

17     between -- amongst the five facilities between 70 -- on

18     average, between 70 and 72 with the exception of Brian A.

19     Terry.    I had several readings a little over 69 degrees at the

20     Brian A. Terry facility.

21     Q.    And I'm sorry if I misheard you, did you say the

22     temperatures ranged between 70 and 72?

23     A.    I'm sorry, 70 -- they ranged -- several temperatures 70,

24     72 and 74.

25     Q.    Do you think that 72 degrees is excessively cold?
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 15 of 38
       SESSION 2         SKIPWORTH - DIRECT                                15



1      A.    I do not believe 72 degrees is excessively cold.

2      Temperatures -- temperatures is one of those things that's

3      highly subjective, and thermal comfort is highly subjective.

4      And that is one of the hardest things to evaluate when you're

5      doing -- when I'm doing inspections.         I can go into a -- just

6      for lack of a better room, I can go, you know, for -- just for

7      comparison sake, I can go into a large cell in, say, a jail

8      and there might be -- let's just say 24 people in there.         And

9      half the people may say that they're comfortable at 72, and

10     half the people may say they're uncomfortable at 72.

11           It's not too much unlike an office where people are

12     comfortable at one temperature and other people are

13     uncomfortable at one temperature.         And, you know, it

14     doesn't really -- you don't have to be an environmental health

15     person or sanitarian to know that; it's just kind of -- of

16     life.    And, you know, it has to do with, you know, I dare say

17     everyone in this courtroom today at the whatever given

18     temperature we're at, you know, I may feel a little more

19     uncomfortable because I'm up here and I'm a little bit

20     nervous.    And, you know, and someone sitting in the back of

21     the room may feel warm and someone on the other side of room

22     may feel cool.

23           It depends on what we're wearing, it depends on our

24     metabolism.     There are so many factors involved in thermal

25     comfort that it's hard to say.        72 is -- has kind of become
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 16 of 38
       SESSION 2         SKIPWORTH - DIRECT                                    16



1      nationally kind of the setpoint.         Although with the move

2      towards greener buildings and trying to control energy costs

3      and those kinds of things, there's been a movement to actually

4      kind of increase that up a little bit.

5      Q.    Is the 72 degrees based on any public health rationale?

6      A.    Well, there's a variety of different recommendations,

7      depending on which set of standards that you look at.              One of

8      the sets of standards that I looked at and referenced is

9      called an ASHRAE standard, the American Society of Heating,

10     Refrigerating and Air-conditioning Engineers.           And they

11     actually give two different setpoints.          One goes from 68.5 to

12     75 and then from 75 to 80.5.        And the two different standards

13     are one is for summer and one is for winter.           And part of the

14     rationale is basing that on typical clothing that would be

15     worn for those seasons.

16           I kind of extrapolated that you might even kind of want

17     to consider more the summer one for the Tucson area, but

18     that's not necessarily true.        You know, having been here the

19     past few days, it's been a little bit cooler, but it's

20     definitely not as, you know, cool as if you were somewhere

21     like Michigan or Maine.       So you have to take all those factors

22     into consideration.

23     Q.    Ms. Skipworth, when you testified just a few minutes ago

24     that you found the temperature range was between 72 and

25     74 degrees, is that consistent with Agent Davison's testimony
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 17 of 38
       SESSION 2         SKIPWORTH - DIRECT                                   17



1      yesterday that the rooms are maintained at 74 degrees?

2      A.    I believe that's consistent with her testimony.            There's

3      going to be some variability.        You know, I think she was

4      speaking probably -- well, I can't really put words in her

5      mouth.    But, you know, if it's a setpoint average of 74, a

6      reading of 72 isn't -- isn't that off.          I mean, it sounds

7      significant, but when you're looking at a range of

8      temperatures, you can have some variability, depending on

9      where you are in the room or, you know, what your calibration

10     of your thermometer is.       But I don't -- you know, I don't

11     think that my -- a couple of readings of 72 had -- and that

12     was kind of a random sample of some readings.           Had I taken

13     more readings, I might have had a little -- you know, a little

14     bit different finding.

15     Q.    And on your site inspections, did you see any evidence

16     that Tucson Sector monitors hold room temperatures?

17     A.    Yes, I did.     Several different ways.

18           One of the things that I saw was outside of each hold

19     room, there is, like, a dry erase board.          And each shift the

20     agents take a temperature inside the hold room and write that

21     down on the dry erase board.        And so they're monitoring it and

22     minimally each shift, which is a really good practice, so they

23     can see what's going on kind of in real-time as they go

24     through the 24-hour-a-day periods.         And then, of course, you

25     know, there's building automation systems that are also
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 18 of 38
       SESSION 2         SKIPWORTH - DIRECT                                 18



1      monitoring the temperatures in I believe most of the

2      buildings.

3      Q.    So, Ms. Skipworth, do the Tucson Sector hold rooms

4      contain benches where people can sit or lie down?

5      A.    Yes, they do.

6      Q.    And what are the surfaces of these benches and of the

7      hold rooms generally?

8      A.    Most of them were concrete.       Some of them were wood.

9      Q.    So from a sanitation perspective, why does that matter?

10     A.    Well, from a sanitation perspective, you want something

11     that's easily cleanable because you've got a lot of turnover

12     of individuals.     And so while it would be probably preferable

13     to a lot of individuals to have something that might be more

14     comfortable, you want something that is readily cleanable for

15     purposes of making sure that there's not, you know, bacteria

16     and viruses and other things growing on it.           So when you have

17     a hard surface, that's going to be easier to clean than if you

18     have, you know, something that's cloth per se.

19     Q.    So this is actually protective of the health of people

20     who are in custody; correct?

21     A.    Yes.

22     Q.    But even though the -- a concrete surface would inhibit

23     the growth of micro-organisms, you still have to keep it

24     clean; correct?

25     A.    Of course.
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 19 of 38
       SESSION 2         SKIPWORTH - DIRECT                                   19



1      Q.    Okay.    And can you tell us your opinion on whether Tucson

2      Sector does the appropriate level of cleaning?

3      A.    Yes.    I found that the Tucson Sector does an appropriate

4      level of cleaning.

5      Q.    And what is the basis for your opinion?

6      A.    First, I reviewed the -- well, first let me say my first

7      basis of that is observation of the stations and the hold

8      rooms.     I did inspections of them.      They weren't -- you know,

9      as I went through, I did not find them to be, you know,

10     spotlessly clean.      On some occasions I did point out some

11     areas that I thought needed additional cleaning.            I tend to be

12     more picky than the average person, and one -- and let me just

13     kind of talk about that a little more.

14           And when I did my site visit in August, when I was

15     inspecting the shower rooms at TCC, one of the things I

16     noticed was that in the grout, in the sealant on the shower,

17     there was some mildew growing.        And I pointed that out to

18     them.    And they immediately went and found the contract

19     cleaning and they got them in there and they pointed that out

20     to them.      And, of course, there were no individuals in there

21     at the time I was doing my inspection.          And then they got on

22     it and started cleaning and there was discussion about how to

23     clean it.

24           And when I went back to my hotel room that night, you

25     know, and took a shower, you know, lo and behold -- I mean,
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 20 of 38
       SESSION 2         SKIPWORTH - DIRECT                                   20



1      you know, there was mildew growing, you know, in the grout in

2      the -- you know, in the shower in my hotel room.            And, you

3      know, I find that often.

4            But kind of reflecting on, you know, the testimony

5      yesterday, you know, that is important.          And the testimony

6      yesterday kind of, you know, kind of really drives that home.

7      That -- and I was glad to hear that that was -- you know, that

8      their take on it, too.       Is, you know, it's important because I

9      have a choice of what hotel I stay at.          But, you know, those

10     individuals don't have a choice of, you know, where they are.

11           And so I think it is important to point those things out.

12     And so some people could say, well, that was relatively minor,

13     but it's important.      And the supervisor of the -- you know,

14     the cleaning company was very on top of it and, you know, was

15     very aware of what I was saying once it was pointed out to

16     them.    So I think things like that are extremely important.

17     Q.    And so this contractor I guess works on-site at the TCC.

18     Is that your understanding?

19     A.    Yes.   The contractor -- they -- the contractor was

20     on-site at TCC.

21     Q.    And is it your understanding that Tucson Sector has a

22     contract with a professional cleaning company that cleans the

23     hold rooms twice a day?

24     A.    Yes.

25     Q.    And in your opinion, is that adequate?
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 21 of 38
       SESSION 2         SKIPWORTH - DIRECT                                   21



1      A.    Yes.   I mean, twice a day cleaning is -- is more than you

2      find -- or more than I find -- I should say more than I find

3      on average at -- well, let me take that back.

4            So, I mean, professional cleaning twice a day given the

5      volume of people and given the activities that are going on

6      there is, in my opinion -- that's adequate.           They're coming

7      in, they're sweeping the floors, mopping the floors with an

8      EPA-registered cleaner/disinfectant.         Wiping down all the

9      horizontal surfaces.      Given that it's a 24-hour-a-day

10     operation, twice-a-day cleaning is appropriate barring any,

11     you know unforeseen circumstances, you know.           You know, should

12     someone vomit or something like that, of course, that would

13     require additional cleaning.        But the contract has in place

14     for emergency circumstances for emergency cleanings and those

15     types of things to be done.

16     Q.    And also, what else did you consider in support of your

17     opinion that the cleaning is adequate?

18     A.    Oh, okay.    Yeah, sorry, I got off track with that.

19           So inspecting the facilities in the hold rooms, looking

20     at the contract, and then the -- the inspection evaluation

21     reports also; the fact that those inspection teams also go

22     inspect the facilities, the hold rooms, and also look at the

23     work being done by those cleaning contractors.           And if the

24     work in their opinion is substandard, also meet with and hold

25     them accountable to their contract.
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 22 of 38
       SESSION 2         SKIPWORTH - DIRECT                                     22



1      Q.    Do you also, in your on-site inspections, look in the

2      janitorial supply closet and see what kind of products are

3      being used?

4      A.    Yes.    I think I mentioned that before the lunch break.

5      But yes, I do go in there and I do check the janitorial

6      closets and look at the chemicals and check for dispensing and

7      make sure that the -- one of the things that's important is

8      that the cleaning supplies are appropriate for cleaning and

9      that the cleaning supplies are themselves, you know, going to

10     effect cleaning.

11     Q.    Ms. Skipworth, in your opinion, does Tucson Sector have

12     procedures in place for the people in custody to dispose of

13     their trash or trash that accumulates in the hold rooms?

14     A.    Yes, I did observe trash cans, wastebaskets or trash cans

15     in the hold rooms.

16     Q.    And does Tucson Sector clear those trash cans often

17     enough?

18     A.    I did not observe any overflowing trash cans during my

19     visits.      You know, I -- the -- the contracted janitorial

20     people clean them out.       I didn't find any evidence that they

21     were overflowing.

22     Q.    Also, is -- did you ever observe trash on the floor in

23     any of the hold rooms?

24     A.    I -- I did observe in some of the hold rooms.              I mean, I

25     observed some random -- not accumulations of trash, but -- and
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 23 of 38
       SESSION 2         SKIPWORTH - DIRECT                                        23



1      I don't even know necessarily if you could call it trash.

2      But, I mean, the individuals in the hold rooms had, you know,

3      some food wrappers, small, you know, a random food wrapper or,

4      you know, a package that a blanket came in or something like

5      that.    I would say -- I wouldn't necessarily call that -- it

6      wasn't accumulation of trash, but it was kind of a by-product

7      of the individual being in that hold room.

8      Q.    And lastly, I wanted to ask, do you think that the area

9      of sanitation is one where there can always be improvement?

10     A.    Absolutely.     I mean, it's -- you can always clean more.

11     You can always do more.       As I said earlier, it's a very

12     imperfect environment.       It's a very imperfect world.          And, I

13     mean -- you know, my conversations with the people at Border

14     Patrol, they recognize that and, you know, they've -- they've

15     asked me for, you know, some technical assistance.               And

16     they've -- actually from visit to visit, they've said, you

17     know, last time you were here, you know, you recommended this.

18     You know, we've done this in the interim.          And, you know,

19     they've been open to technical assistance and they've shown

20     that they -- they -- they care and they want to implement

21     things and improve and I think that's important.

22                 MS. PARASCANDOLA:     Thank you.

23                 THE COURT:    Cross-examine.

24     ///

25     ///
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 24 of 38
       SESSION 2         SKIPWORTH - CROSS                                   24



1                                 CROSS-EXAMINATION

2      BY MS. REINER MAYER:

3      Q.    Good afternoon.     Ms. Skipworth, in your opinion, the food

4      the defendants provide detainees is unlikely to cause

5      long-term nutritional deficiencies when consumed by healthy

6      detainees over a short period of time; right?

7      A.    Correct.

8      Q.    And you define a short period of time to be no more than

9      72 hours; right?

10     A.    That's correct.

11     Q.    But defendants' menu doesn't change for detainees who are

12     held for more than 72 hours; right?

13     A.    Well, I think that depends on -- I mean, are you

14     talking -- be a little more specific.

15     Q.    Are you aware that a large number of detainees are held

16     for more than 72 hours?

17     A.    Correct.

18     Q.    And the --

19     A.    Well -- well, let me rephrase that.         I don't know that

20     I'm aware that a large number of detainees are held for more

21     than 72 hours.

22     Q.    Are you aware that any detainees are held for more than

23     72 hours?

24     A.    Yes.

25     Q.    Okay.   But you don't know how many?
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 25 of 38
       SESSION 2         SKIPWORTH - CROSS                              25



1      A.    No.

2      Q.    Would it surprise you if the number was in the thousands

3      per year?

4      A.    No.     I mean, thousands per year, no, that doesn't

5      surprise me.

6      Q.    And the defendants' menu that is offered to the detainees

7      who are held more than 72 hours does not change from those who

8      are held for less than 72 hours; right?

9      A.    For adults, correct?

10     Q.    That's my question.      For adults; correct.

11           I can ask it again.

12     A.    Okay.

13     Q.    To your knowledge, the defendants' menu doesn't change

14     for detainees who are held for more than 72 hours; right?

15     A.    For the adult menu is my understanding.

16     Q.    And the adult menu does not change for detainees who are

17     held for more than 72 hours; right?

18     A.    That's my understanding, yes.

19     Q.    Is it your understanding the children's menu changes

20     after 72 hours?

21     A.    My understanding is that they have other food items for

22     children, yes.

23     Q.    That are available after 72 hours?

24     A.    Well, that are available to children on an ongoing basis

25     is my understanding.
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 26 of 38
       SESSION 2         SKIPWORTH - CROSS                                 26



1      Q.    Irrespective of whether or not they're held for 72 hours?

2      A.    Correct.    Correct.

3      Q.    And again, your opinion on food about the long-term

4      effects of this diet on a detainee applies to healthy

5      detainees; correct?

6      A.    That is correct.

7      Q.    For the detainees who the defendants hold longer than

8      72 hours, you have suggested that they look at alternative

9      ways to provide meals including building kitchens; right?

10     A.    I don't think I recommended that they -- well, I did --

11     let me rephrase that.        I have recommended that they look at

12     alternative.     I believe that I -- with the caveat that it's

13     very complicated in terms of -- so I don't know that I

14     specifically -- I can't say I specifically recommended

15     building a kitchen, but looking at alternatives including all

16     the alternatives, yes.

17     Q.    For an alternative diet for detainees who are being held

18     longer than 72 hours; right?

19     A.    For alternative diets, yes.

20     Q.    And you agree that one of the goals for planning a menu

21     for institutionalized individuals is ensuring nutritional

22     adequacy; right?

23     A.    That is correct.

24     Q.    And that goal applies to the defendants' stations as

25     well; right?
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 27 of 38
       SESSION 2         SKIPWORTH - CROSS                              27



1      A.    That applies to all menus, yes.

2      Q.    And generally to determine nutritional adequacy, you

3      would conduct a nutritional analysis; right?

4      A.    Yes.

5      Q.    But you didn't conduct a nutritional analysis in this

6      case, did you?

7      A.    No, I did not.

8      Q.    And you would agree that it's best practice to have a

9      dietitian or a nutritionist review a menu before serving it to

10     detainees; right?

11     A.    As a best practice, yes.

12     Q.    To your knowledge, defendants' menu has not been reviewed

13     by any nutritionist or dietitian; right?

14     A.    To my knowledge, no.

15     Q.    I think I heard you testify earlier that temperature and

16     thermal comfort is highly subjective; right?

17     A.    Yes.

18     Q.    And one way to determine whether or not the temperature

19     is comfortable to a population would be to ask the population;

20     right?

21     A.    You can ask people, but you might get a variety of

22     different responses.

23     Q.    You visited -- I think you said you visited the

24     facilities at question in this lawsuit three times; is that

25     right?
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 28 of 38
       SESSION 2         SKIPWORTH - CROSS                              28



1      A.     That is correct.

2      Q.     Were there detainees present when you visited those

3      facilities?

4      A.     At most of the facilities, but some of the facilities

5      there were no individuals present.

6      Q.     For the facilities where there were detainees present,

7      did you ask them if they were cold?

8      A.     No, we did not.    I did not speak to any detainees.

9      Q.     Was that because you were prevented from speaking to the

10     detainees?

11     A.     I was -- I was -- we were not talking to the detainees,

12     yes.

13     Q.     Another way to determine thermal comfort would be to

14     prepare a survey and have it given to detainees at different

15     Border Patrol stations.       Did you do that?

16     A.     No, I did not do that.

17     Q.     When you were touring the detention facilities, did you

18     observe detainees wrapped in mylar blankets?

19     A.     I observed detainees -- I guess that's a fair statement.

20     Yes, I saw detainees with a mylar blanket generally wrapped

21     around themselves.       That's a fair statement.

22     Q.     Wouldn't that indicate to you that they were cold?

23     A.     Not necessarily.    I don't know if they were cold or not.

24     I don't know if they were cold or if they -- that felt

25     comfortable to them or if they -- I don't know what reason
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 29 of 38
       SESSION 2         SKIPWORTH - CROSS                                  29



1      they were doing it, but they might have been cold.

2      Q.    You concluded that the temperature was within an adequate

3      range based on the ASHRAE recommended standard; right?

4      A.    Correct.

5      Q.    But that standard does not apply to sleeping, does it?

6      A.    The specific standard, I do not believe that it -- in the

7      specific -- I think -- I mean, I think that you could apply it

8      to sleeping.     But I think in the standard, I think it does --

9      I think it states something about there's a -- it excludes

10     sleeping.

11     Q.    You're referring to the part of the standard where it

12     says it does not apply to sleeping or bed rest.           Is that what

13     you're talking about?

14     A.    Yes.

15     Q.    And you're aware that detainees sleep in these

16     facilities; right?

17     A.    Yes.

18     Q.    You agree that adequate sanitation is fundamental in

19     safeguarding the health and safety of detainees in Border

20     Patrol and Border Patrol personnel; right?

21     A.    Correct.

22     Q.    And it's very important in preventing the spread of

23     illness or disease; right?

24     A.    Correct.

25     Q.    And you agree with plaintiffs' expert Eldon Vail that
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 30 of 38
       SESSION 2         SKIPWORTH - CROSS                                  30



1      paper showers are not as effective as hot showers; right?

2      A.    That is correct.

3      Q.    If defendants were to hold detainees over 72 hours, you

4      would recommend that they issue them new or clean clothing;

5      right?

6      A.    If they're held for over 72 hours, that would be I think

7      a preferable best practice, absolutely.

8                  MS. REINER MAYER:     I have no further questions,

9      your Honor.

10                 THE COURT:     Any redirect?

11                 MS. PARASCANDOLA:     Your Honor, we don't have any

12     questions on redirect.

13                 THE COURT:     All right.     Ms. Skipworth, thank you

14     very much for --

15                 THE WITNESS:     Thank you.

16                 THE COURT:      -- coming to court.     And you may be

17     excused.

18                 Next witness.

19                 MS. FABIAN:     Your Honor, unfortunately defendants

20     were not able to get any more witnesses to Tucson for today.

21     We have one out of the country and a few had family issues

22     that they couldn't get here earlier than originally planned.

23     So we do have a few more witnesses to put on.           We hope to

24     still finish early, but we're not able to put on any more

25     witnesses today, unfortunately.
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 31 of 38
       SESSION 2                                                                31



1                  THE COURT:    How much more do you have?

2                  MS. FABIAN:    We have no more than five and I'd

3      expect less.     And I believe -- I'd say we'll -- we would

4      expect to definitely be finished by Wednesday, if not Tuesday.

5                  THE COURT:    Okay.   Well, I can't very well be upset

6      with you because you expected your case to go next week;

7      right?

8                  MS. FABIAN:    We did, your Honor.      And we've got --

9      Dr. Tarantino was able to get in early and Ms. Skipworth, but

10     unfortunately the rest of our witnesses are not able to do

11     that.

12                 THE COURT:    How about any video or deposition?

13                 MR. LONDEN:    I can't help today, Judge.        We put in

14     the excerpts that we think are necessary, excluding things

15     that would be cumulative.

16                 THE COURT:    Come on.    So you don't have anything

17     else to present in your case; right?

18                 MR. LONDEN:    In the case-in-chief, we have completed

19     the evidence.     There may be rebuttal, but that will be

20     rebuttal.

21                 THE COURT:    Okay.   Okay.    Well, all right, we'll

22     quit early today.      But have a seat.     Let me ask you a couple

23     of things.     I'm seeking a stipulation or two.

24                 I don't know if these numbers -- I just found out

25     where I got these numbers.        They happen to be from the
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 32 of 38
       SESSION 2                                                               32



1      plaintiffs' trial brief.       And I don't know -- I'm looking

2      at page 4.     Look at page 4, if you can get your hands on that

3      trial brief.     I didn't want to say this out loud because I

4      don't know what's secret and what isn't, I guess, but -- oh,

5      no, it's proposed findings of fact.         Anyway, I'm looking for

6      numbers of prisoners and how long they are held in custody on

7      average.     Can I give these numbers out loud?        Is that a

8      secret?

9                  MR. LONDEN:    Numbers of prisoners are published for

10     different time frames.

11                 THE COURT:    Oh, all right.     Well, I'm looking

12     at page 4 of plaintiffs' proposed findings of fact.              Can I get

13     counsels' stipulation to the following:          That -- and these are

14     Tucson Sector numbers, annual apprehensions.           Those would be

15     organic apprehensions I guess, right?         The total number of

16     apprehensions in the Tucson Sector were 38,657.           In 2018,

17     52,172.    In 2019, 63,490.

18                 MS. FABIAN:    Your Honor, officially CBP only

19     calculates the numbers by fiscal year, and so the fiscal year

20     numbers are in our brief.       If you're asking us to stipulate to

21     numbers prepared by Mr. Mis, I could -- now what I could do is

22     we do have someone who's going to testify, one of our

23     statisticians.     I just -- I can't -- I have no way to verify

24     this number.     I can see if it's something that our

25     statistician could run and he could stipulate -- I could then
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 33 of 38
       SESSION 2                                                                33



1      stipulate to it.      But I don't think -- that's not a way that

2      CBP calculates numbers, so I don't have a way to stipulate to

3      that.

4                  MR. LONDEN:    I can help, Judge, you just recited the

5      fiscal year CBP numbers.

6                  MS. FABIAN:    Okay.    If it's by fiscal year, then

7      yes, of course, we stipulate to that and it would be in our

8      brief as well.

9                  MR. LONDEN:    They are in evidence.       I think they are

10     numbers that could be found.

11                 THE COURT:    I think you're right, but it would save

12     me a lot of searching.

13                 MR. LONDEN:    Well, I'll tell everyone, the other

14     side in their demonstrative Exhibit 1 and 2 to which we

15     stipulated judicial notice, I think you'll find those numbers.

16     Defendant's demonstrative 1 and 2.

17                 THE COURT:    All right.    Well, stay with me.      So do I

18     have a stipulation that that's the number of apprehensions for

19     those fiscal years, 2017 through 2019?          Right so far?

20                 MS. FABIAN:    Yes, your Honor.

21                 THE COURT:    Then what I wanted was -- and I don't

22     know where I got these numbers.        I should have made a note, I

23     guess.    According to some source, the average time in custody

24     in the Tucson Sector in the year 2019 was 53.92 hours.            This

25     is in 2019.     That 3,008 detainees were detained for less than
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 34 of 38
       SESSION 2                                                                 34



1      12 hours or 12 hours or less.        15,238 were detained from 12 to

2      24 hours.     23,416 were detained from 24 to 48 hours.          9,798

3      were detained for 48 to 72 hours.         And 12,030 were detained

4      for 72 hours or more.       And I'm looking for a stipulation.           And

5      if you don't stipulate, something that's in evidence where I

6      can find the same thing.

7                  MS. FABIAN:    That's paragraph 10 of defendants'

8      proposed findings of fact, and we can stipulate to it.

9                  MR. LONDEN:    Well, given that it's fiscal year

10     numbers, the counts won't add up to our calendar year numbers,

11     but we stipulate that those are correct for the fiscal years.

12                 I'll be clear, we stipulate that those are correct

13     numbers for the fiscal years cited.

14                 THE COURT:    Okay.

15                 MR. LONDEN:    They come from defendants.

16                 THE COURT:    Okay.   Are we good?     See, I got a

17     stipulation out of you guys.        That's also known as an

18     agreement.

19                 MS. FABIAN:    We try -- we try to agree on occasion,

20     your Honor.

21                 THE COURT:    Okay.   Is there a clear fact in evidence

22     as to how many detainees can be housed at ICE facilities at

23     any given time?

24                 MS. FABIAN:    I don't believe we put anything like

25     that in evidence.      I'm not sure if it's a publicly available
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 35 of 38
       SESSION 2                                                                35



1      number that we could give you -- I mean, that I could locate

2      and give you.     I don't have it right now.

3                  THE COURT:    Yeah, I mean, I would understand it

4      would be fluid.

5                  MS. FABIAN:    My understanding -- and this is not

6      necessarily directly related, but my understanding is ICE is

7      funded for a certain number of beds and that's part of

8      appropriations.     So it should be a number that's -- we're able

9      to identify.     I just don't have it right now.

10                 MR. LONDEN:    It's not in evidence, Judge.          And I

11     would love to know the answer, but I can't give it to you.

12                 THE COURT:    Okay.   It's not in any papers that you

13     filed?

14                 MR. LONDEN:    Everything we've seen requires some

15     interpolation to answer your question, so I can't give you a

16     number that I expect to stipulate.

17                 MS. FABIAN:    There would probably be -- for your

18     purposes, I'd expect some different numbers as well as --

19     because ICE runs both the family residential centers and adult

20     detention centers.

21                 So I can see if there are publicly available or

22     otherwise available numbers that we could put into evidence.

23                 MR. LONDEN:    And another, we did hear in testimony

24     the statement that ICE distributes people it takes to

25     different locations.      So you can't match up Eloy with Tucson
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 36 of 38
       SESSION 2                                                                 36



1      and compare there.       They can send -- they can send them all --

2      there are six detention centers that they contract for in this

3      sector and so it's a harder question to say what the process

4      is.

5                  MS. FABIAN:    ICE doesn't operate in sectors so it

6      would be -- I think that's a little apples -- it would be

7      apples and oranges in terms of ICE.

8                  THE COURT:    I don't care which facility.           What I

9      would care about is ICE custody.         If, for example, there are

10     12,000 people held in custody for more than 72 hours in a

11     given year, is there enough space in ICE facilities throughout

12     that year to house 12,000 people?

13                 MS. FABIAN:    Well --

14                 THE COURT:    I'm thinking ICE has a problem.

15                 MS. FABIAN:    Your Honor, not to be difficult, but I

16     think one of the questions would be what the breakdown is of

17     that population.      If it's family units or adults, of course,

18     that would be ICE.       It would potentially be two different

19     questions still because you look at family residential space

20     and restrictions on the ability to hold there, you would also

21     then be looking at adult detention.         But the third category,

22     of course, is UACs and that's ORR, which I think, at least --

23     it's publicly known that ORR did for a while have some

24     significant problems.       But they now have a lot -- they have a

25     good number of beds in ORR custody.         So that would be one of
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 37 of 38
       SESSION 2                                                                37



1      the -- one of the issues related to just comparing that 12,000

2      number to ICE wouldn't really be apples to apples.

3                  THE COURT:    Okay.    All right.    Anything else you can

4      do today to save any time?

5                  MR. LONDEN:    Nothing from our side, Judge.

6                  MS. FABIAN:    Nothing, your Honor.      I apologize.

7                  THE COURT:    Well, what you're saying is even if we

8      break obnoxiously early today, we still finish the case within

9      the time frame that I set.

10                 MR. LONDEN:    Sounds like by at least a day.

11                 THE COURT:    Right?

12                 MS. FABIAN:    I'd agree with that, your Honor.

13                 THE COURT:    Okay.    Good.   Let's take a break, then.

14     In fact, we have a long weekend, don't we?

15                 MS. FABIAN:    Yes, we do.

16                 THE COURT:    So it's Tuesday morning, I have a thing

17     at 9.    So we will be at recess until 9:15 on Tuesday.          Okay.

18                 MR. LONDEN:    Have a nice weekend, your Honor.

19                 THE COURT:    Thank you, you, too.

20                 MS. FABIAN:    Thank you, your Honor.

21           (Proceedings adjourned at 2:15 p.m.)

22

23

24

25
     Case 4:15-cv-00250-DCB Document 476 Filed 01/31/20 Page 38 of 38
       SESSION 2                                                         38



1                               C E R T I F I C A T E

2

3                        I, Cheryl L. Cummings, certify that the

4      foregoing is a correct transcript from the record of

5      proceedings in the above-entitled matter.

6

7                              Dated this 17th day of January, 2020.

8                              /s/Cheryl L. Cummings

9                              Cheryl L. Cummings, RDR-CRR-RMR-CRC-CRI
                               Federal Official Court Reporter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
